Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 1 of 17 - Page ID#: 733



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                    AT COVINGTON

  NICHOLAS SANDMANN, by and            : CASE NO. 2:19-cv-19-WOB-CJS
  through his parents and natural      :
  guardians, TED SANDMANN and          : JUDGE WILLIAM O. BERTELSMAN
  JULIE SANDMANN,                      :
                                       :
              Plaintiffs,              :
                                       :
  v.                                   :
                                       :
  WP COMPANY LLC d/b/a THE             :
  WASHINGTON POST,                     :
                                       :
              Defendant.               :
                                       :


                  PLAINTIFF’S REPLY BRIEF IN SUPPORT OF
                   MOTION FOR RELIEF FROM JUDGMENT,
            FOR RECONSIDERATION OF DISMISSAL WITH PREJUDICE,
                   AND FOR LEAVE TO AMEND COMPLAINT
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 2 of 17 - Page ID#: 734



                                           INTRODUCTION

           The Post’s opposition brief follows the same “divide and distract” strategy that the Post

 has pursued throughout this litigation – carve out and focus on various snippets in isolation to

 mischaracterize Nicholas’ arguments and obscure the bigger picture and context. The Post has not

 successfully refuted any of the points raised in Plaintiff’s motion and does not make an effort even

 to address many of them. It is clear from the face of the Order that the Court misapprehended a

 number of facts and legal arguments that entitle Nicholas to the relief requested in this motion and

 that the Court did not properly recognize that the initial and amended Complaints state a plausible

 cause of action for negligent republication of false and defamatory accusations:1

              (1) The Court’s failure to consider the Taitano Video and to acknowledge that it was

         embedded in all of the Post’s online articles – which means that a still image of Nicholas’

         face was contained in all but one of the Post’s articles – skewed the Court’s entire analysis

         of whether the accusations were “of and concerning” Nicholas, and the Post does not really

         dispute that fact. When the headlines and accusations are considered in context, i.e.,

         connected to the close-up images of Nicholas’ face, there can be no dispute that the

         accusations were of and concerning Nicholas. This is made clear in Plaintiff’s proposed First

         Amended Complaint.

              (2) The Court’s failure to consider the Post’s Editor’s Notes led to the Court’s improper
         analysis of whether the accusations in context are capable of being proven true or false, but

         the Post stubbornly and self-servingly refuses to concede that the Court clearly excluded

         those Editor’s Notes as established by the statement in the Order that “[t]he Court excludes

         all other materials attached to the parties’ briefs,” which includes the Editor’s Notes. In

         determining whether a particular statement published by the Post is capable of being proven



 1
     There are other legal and factual findings in the Court’s Order with which Plaintiff disagrees.
     For purposes of this Motion, however, Plaintiff has limited the issues to those that would justify
     relief under Fed. R. Civ. P. 59 and 60. Plaintiff reserves his right to challenge other holdings in
     the event of an appeal.
                                                    1
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 3 of 17 - Page ID#: 735




      true or false, it cannot be ignored that the Post itself announced and admitted to its readers

      that statements at issue were proven false. Similarly, in determining whether an article is

      capable of the defamatory meaning urged by Plaintiff, it cannot be ignored that the Post itself

      announced and admitted to its readers the necessity to retract that very defamatory meaning.

      The proposed First Amended Complaint incorporates those Editor’s Notes, which were

      appended to the original articles by the Post after the initial Complaint was filed, so that they

      can and must be properly considered on motion to dismiss.

            (3) The Court’s oversight of Phillips’ inherent unreliability led to the Court’s improper

      determination on motion to dismiss that Phillips was credible and that “the reader was in as

      good a position as Phillips to judge” whether his statements were correct. Contrary to the

      Court’s finding, there were undisclosed facts, including background information about

      Phillips and longer videos which disproved Phillips’ factual narrative. These longer videos

      were available at the time the Post published its accusations about Nicholas, and although

      the Post referred to multiple “videos” in its articles and purported to describe what those

      videos showed, the Post never linked to those longer videos or explained that they proved

      Phillips’ accusations to be false. Nor did the Post ever disclose to its readers that Phillips

      lied about serving in Vietnam – indeed, the Post continues the charade by representing to

      this Court that Phillips’ lie about having served in Vietnam was nothing more than an

      “exaggerated account of his Vietnam War record.”              The clear inferences from these

      undisclosed facts, including the implicit endorsement of Phillips as a legitimate witness, is

      set forth more explicitly in the proposed First Amended Complaint.

            (4) The Court did not consider Nicholas’ allegations that Phillips’ statements were

      intended to convey a factual narrative of the January 18 events and not Phillips’ opinions.

      Resolution of that issue is the responsibility of the finder of fact based on a full factual record

      developed in discovery. The context of the publication of Phillips’ statements by the Post

      supports this conclusion – Phillips’ statements were published by a reputable mainstream

      media news outlet and presented as facts in the form of “news.”

                                                   2
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 4 of 17 - Page ID#: 736




           (5) The Court did not consider the overall context of the articles in making its

      determination that the accusations were incapable of a defamatory meaning that would

      constitute defamation per se. The Post set the scene for its accusations by highlighting the

      fact that Nicholas was wearing a “Make America Great Again” cap, that he had been

      attending a pro-life march, and that he is a white, Catholic student. The Post also set the

      stage by comparing Nicholas to President Trump, particularly as it relates to the President’s

      tweet just a few days earlier referring to Senator Warren as “Pocahontas.” This tweet was

      the subject of significant and widespread condemnation, although the Post now characterizes

      it as merely “a spat between President Trump and one of his political opponents.” When the

      accusations made by the Post are considered in context, as they must be, it becomes clear

      that the finder of fact could reasonably conclude that what might be innocuous statements in

      another situation were not innocuous statements about Nicholas in this situation. Plaintiff’s

      proposed First Amended Complaint highlights and identifies all of these elements of context

      that must be considered in determining whether the accusations are defamatory.

           (6) The Court did not recognize the fact that the Post is a news organization that reaches

      its readers primarily through the Internet. The Court dismissed “social media” as a group to

      be ignored (while acknowledging that the allegations caused Nicholas to suffer public

      ridicule, contempt and scorn among that group), ostensibly because its “standards are so anti-

      social that it is not proper for the courts to recognize them.” That sentiment ignores the fact

      that the Post actually has a very limited readership for its printed newspaper but reaches

      nearly 100 million people each month through its website, Facebook page, Twitter feed, and

      YouTube channels. Individuals on the Internet who read and comment on articles online are

      precisely the intended audience for the Post’s articles. The Post has not disputed these facts

      but instead re-hashes its initial and nonsensical arguments urging that its own readers are not

      a legitimate gauge of a “reasonable” reader. Nicholas’ initial and proposed First Amended

      Complaint clearly sets out the scope and nature of the Post’s readers so that the Court can



                                                 3
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 5 of 17 - Page ID#: 737




         employ the proper standard in ascertaining whether the accusations were capable of a

         defamatory meaning.

               (7) The Court did not accept Plaintiff’s well-pleaded allegations as true and instead

         reached conclusions as to issues on a motion to dismiss that are properly reserved for

         determination on summary judgment based on a fully developed factual record.

 These legal and factual errors entitle Nicholas to relief under Fed. R. Civ. P. 59 and 60, and this

 Court should vacate the judgment, reverse the dismissal with prejudice, and grant Nicholas leave

 to amend his Complaint. Nothing in the Post’s opposition brief supports a contrary result.

                                               ARGUMENT

 I.        The Juxtaposition of Headlines and Accusations Next to the Still Image of Nicholas’
           Face Identifies Nicholas as a Focus of the Post’s Accusations.
           Nicholas’ First Amended Complaint bolsters support requiring a finding that the articles
 were “of and concerning” Nicholas by illustrating that the image of Nicholas’ face dominated the

 Post’s publication of the accusations in a manner making clear to readers that the false and

 defamatory statements referred to Nicholas. The Post says in its opposition brief that “[i]f there

 was any error here, it was Plaintiff’s, since the ‘true and correct’ copies of the articles he attached

 to the complaint showed no such images or video.” [Doc. 50 at 6]. That is the very point of

 Nicholas’ request for leave to amend his Complaint – to clarify, supplement and establish an
 accurate record in order for the Court to consider the true facts about the Post’s articles and tweets

 about Nicholas.2


 2 Notably, the Post does not dispute the accuracy of any of the articles attached to Plaintiff’s First
   Amended Complaint and does not dispute that all of the articles and tweets, with the single
   exception of the Third Article (which was one of two articles in the printed newspaper),
   contained a photograph or video still of Nicholas’ face. [Doc. 50 at 11 n.3].

      The Post is the only source for the complete and unedited versions of the articles as initially
      published online. Plaintiff has pled the contents of those articles to the extent that he could do
      so at the time of the initial filing and is entitled to discovery to obtain the complete articles as
      originally published – only then can the Court truly assess the context in which the articles were
      published. At this stage of the proceedings, however, the Court is bound to accept as true


                                                      4
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 6 of 17 - Page ID#: 738




        The Post does not even reference in its opposition brief the fact that the Court apparently

 did not consider the Taitano Video in its initial analysis of the Complaint. The Court was very

 specific in stating that it would consider only “the seven articles, the Tweets, and the two

 YouTube videos. . . .” in ruling on the Post’s motion to dismiss the Complaint. [See Doc. 47 at 6

 (emphasis added)]. There were two YouTube videos cited and linked to in Plaintiff’s Complaint

 – but neither of those was the Taitano Video. One was the Sandmann Video, and the other one

 was the Banyamyan Video. [Doc. 1 at ¶ 63 n.1 and ¶ 65]. The Taitano Video was referenced

 repeatedly throughout the Complaint, but it was not directly linked to in the initial Complaint,

 which has been changed in the First Amended Complaint.

        If the Court did not consider the Taitano Video in its dismissal of Nicholas’ Complaint,

 then the Court did not consider the video still image of Nicholas’ face that dominated all of the

 Post’s online articles. That failure explains the Court’s erroneous assertion that “[t]he First Article

 does not mention Sandmann by name, there is no identifiable description of him, and there is no

 picture of Sandmann in the article.” [Doc. 47 at 13]. The still image of Nicholas’ face is the

 primary reason why this case is not governed by the group libel doctrine. The group libel doctrine

 does not apply here because Nicholas is “specially imputed or designated” by the Post’s articles –

 primarily through the publication of the still image of his face along with the false and defamatory

 accusations. Kentucky law is clear that this determination must be made “in the context of the

 whole article.” Kentucky Fried Chicken, Inc. v. Sanders, 563 S.W.2d 8, 9 (Ky. 1978).

        Nicholas has pleaded the image in detail in his proposed First Amended Complaint and

 those allegations cannot be ignored on a motion to dismiss. Statements that the Post describe as

 being about a group of teens take on an entirely different connotation when viewed in context with

 each other and next to a still image of Nicholas’ face. For example, the First Article included the

 still image of Nicholas’ face printed within the text of the article. Just above Nicholas’ face was a


   Plaintiff’s factual allegations about the context of the articles. The Post certainly did not provide
   copies of the original articles for the Court to review, which it obviously could have done, and
   almost certainly would have done if the content had been helpful to the Post.
                                                   5
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 7 of 17 - Page ID#: 739




 sentence that included the phrase “the teens and other apparent participants from the nearby March

 for Life rally began taunting the dispersing indigenous crowd.” [Doc. 49-2 at ¶ 252 and Ex. G-2].

 Directly to the right of the still image of Nicholas’ face, the article says “[a] few people in the

 March for Life crowd began to chant ‘Build that wall, build that wall, build that wall,’ he [Phillips]

 said.” [Id.]. Just below the image of Nicholas’ face are Phillips’ quotes that “it was getting ugly”

 and “that guy in the hat stood in my way and we were at an impasse. He blocked my way and

 wouldn’t allow me to retreat.” [Id.]. Only by taking the accusations completely out of context

 and ignoring the images of Nicholas, as the Post and the Court have done, can one find support for

 an erroneous finding that the reference to “teens” would not necessarily be understood as a

 reference to Nicholas. However, when analyzing “the article as a whole,” which this Court must

 do, it is clear that a reader could – and most likely would – reasonably interpret that Nicholas is

 prominently identified by the Post as one of “the teens” taunting the indigenous persons and one

 of the “few people” chanting “Build that wall,” given the still image of Nicholas in front of Phillips

 and Phillips’ narration of events that centers around the purported “impasse,” which is shown in

 the image, and his specific identification of Nicholas as “that guy in the hat.” At a minimum, the

 allegations raise a question of fact – particularly at the motion to dismiss stage – as to whether the

 accusations were about Nicholas.

        The Post misrepresents Nicholas’ brief in opposition to the motion to dismiss as taking the

 position “that an article is about Plaintiff ‘in its entirety,’ simply because it identifies him in some

 way.” [Doc. 50 at 10 (citing Doc. 36 at 29)]. The actual sentence in Nicholas’ brief was that

 “[s]imilar holdings finding an article in its entirety to be of and concerning the plaintiff by use of

 his or her photograph – even in the absence of any textual reference to the plaintiff – are

 commonplace.” [Doc. 36 at 29]. Nicholas does not contend that the inclusion of a photograph

 automatically makes every statement in an article about him – but when viewed in context, and

 when the article is viewed “in its entirety,” the inclusion of the image of Nicholas’ face into these

 articles renders them reasonably capable of a jury finding that the statements at issue are “of and

 concerning” Nicholas.

                                                    6
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 8 of 17 - Page ID#: 740




           The Court based its holding on the incorrect belief that “[t]he First Article does not mention

 Sandmann by name, there is no identifiable description of him, and there is no picture of Sandmann

 in the article” and that “Sandmann is not specifically mentioned in the article.” [Doc. 47 at 13,

 14]. The First Amended Complaint corrects this inaccurate factual holding.

 II.       The Accusations are Defamatory and Are Not Protected Opinion.

           The Court erroneously held that the accusations were protected opinion and not defamatory

 based on incorrect legal and factual findings, none of which can be explained away by the Post.

           A.      The Editor’s Notes

           The Editor’s Notes impact a number of the Post’s accusations against Nicholas.3 Contrary
 to the Court’s express statement in its Order, the Post clings to the contention that the Court did

 consider the Editor’s Notes simply because the parties discussed the Editor’s Notes in their oral

 argument and briefing. The Post ignores the fact that the Order specifically stated that the Court

 refused to consider exhibits to the parties’ briefing (which includes the Editor’s Notes, which were

 attached to the Post’s motion to dismiss) and did not make any mention whatsoever of the Editor’s

 Notes in the Order. Nicholas relies on the actual statements in the Order while the Post urges an

 implicit meaning contrary to the Court’s explicit statement that it did not consider any exhibits to

 the parties’ briefing on the Post’s motion to dismiss. [Doc. 47 at 6].

           The Editor’s Notes must be considered by the Court in determining whether the accusations

 are capable of being defamatory. As of March 1, all of the Editor’s Notes are part of the articles,

 and some of the corrections were added very quickly by the Post after the articles were published,

 although the dates of corrections are not always made clear in the articles. The Editor’s Notes are

 therefore part of the “context” within which viewers read the articles.

 3
      As is typical throughout its briefing, the Post misrepresents that “Plaintiff argues that the editor’s
     notes affect only one specific holding: that Phillips stated an opinion when he asserted that
     Plaintiff ‘blocked my way.’” [Doc. 50 at 14]. To the contrary, Nicholas indicated that “[t]he
     proposed First Amended Complaint reproduces each of the Editor’s Notes and expressly alleges
     the relevance of the Editor’s Notes to each of the accusations identified in the Complaint.” [Doc.
     49-1 at 16-17]. Nicholas refers to the Editor’s Note addressing Phillips’ false accusation that
     Nicholas “blocked” him merely as one example. [Doc. 49-1 at 17].
                                                      7
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 9 of 17 - Page ID#: 741




          Although Nicholas recognizes that whether statements are capable of having a defamatory

 meaning is a proper issue before the court, nevertheless, how the Post itself viewed the statements

 is relevant, probative and cannot be ignored. The Post materially changed the articles with the

 corrections, ostensibly based on “additional video.” However, Nicholas has alleged – and this is

 more detailed in the proposed First Amended Complaint – that the “additional video” was available

 when the articles were initially published. The Post admits via the corrections, inter alia, that

 “Phillips’s claim that one student blocked him from moving . . . is contradicted by available video”

 [Doc. 49-8 at 9]; that “[m]ore complete video does not show that the student physically intimidated

 Phillips” [Id. at 10]; and that “certain statements reported by Phillips are not corroborated by

 widely circulated video of the incident.” [Id. at 14]. The Post even “deleted” a tweet that contains

 the statement focused on by the Court: “Phillips, who fought in the Vietnam War, says in an

 interview ‘I started going that way, and that guy in the hat stood in my way and we were at an

 impasse. He just blocked my way and wouldn’t allow me to retreat.’” The Post tweeted that

 “[w]e’ve also deleted this Jan. 19 tweet in light of later developments.” [Id. at 15].

          Although the Post’s conclusions regarding the gists conveyed in its articles and which

 statements are provable as true or false do not automatically control the outcome, their admissions

 are now well-pleaded and cannot be ignored by the Court – particularly since those conclusions

 became part of the online context of the articles at some point.4 The proposed First Amended

 Complaint puts these Editor’s Notes squarely before the Court.



 4
     The two cases cited by the Post are inapplicable here. [Doc. 50 at 14]. Neither of those cases
     actually discusses the use of post-publication statements. Instead, both cases reference in passing
     that there was an apology or retraction, but that fact was irrelevant to the holdings in both cases.
     See Va. Citizens Defense League v. Couric, 910 F.3d 780 (4th Cir. 2018) (issue was whether
     statements were defamatory while apology addressed whether statements were true); Wheeler v.
     Twenty-First Century Fox, 322 F. Supp. 3d 445 (S.D.N.Y. 2018) (issue was defense of
     substantial truth, while retraction was because story was not subjected to appropriate editorial
     scrutiny). In this case, the issue of whether the Post determined that a statement is false or that
     an article conveyed a certain gist is certainly related to whether the statement conveyed fact
     versus opinion and whether the article is capable of a defamatory meaning.

                                                     8
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 10 of 17 - Page ID#: 742




           B.      Reliability of Phillips

           Phillips’ lack of credibility is relevant to at least two areas of Nicholas’ defamation claims

  – negligence and opinion. On the motion to dismiss, it is necessary for this Court to assume as

  true Nicholas’ allegations that Phillips is a liar, but the Court failed to do that. The Post proves

  this point by stating that the Court “held that Phillips expressed his subjective perceptions of the

  encounter at the Lincoln Memorial. . . .” [Doc. 50 at 17]. That is precisely what the Court is not

  entitled to do when Nicholas has alleged that Phillips was lying and was not actually expressing

  his subjective perceptions of anything. Instead, the Complaint contends – and the First Amended

  Complaint alleges in much more detail – that Phillips was manufacturing the entire incident,

  including his purported “perceptions” of what factually occurred, to further his political agenda.

           The Post makes the incredibly simplistic statement that “[t]he law does not recognize a

  claim for publishing an unreliable opinion.” [Doc. 50 at 17]. That is inaccurate where, as here,

  the case involves a media defendant, a private plaintiff, an “opinion” that is capable of being

  proven true or false, and negligence by the media defendant in publishing that purported “opinion.”

           The Post continues its farce regarding Phillips by referencing his “exaggerated account of

  his Vietnam War record,” which the Post claims is “entirely beside the point.” [Doc. 50 at 17].

  Phillips has no Vietnam War record, because he never went to Vietnam, and he was never in a
  war. Phillips’ statements that he served in the Vietnam War must be called what they are – lies.

  There is no “exaggeration.” And these lies are not “beside the point.”5 The Post has a legal duty

  to publish accusations against a private individual without negligence, and if the Post wants to

  contend that statements it publishes are opinion, then it must disclose the facts upon which those

  opinions are based. The Court recognized this when it held that “[t]here were no undisclosed

  facts” because the Post published Phillips’ purported reasons for his “perception” – “the size of

  the crowd, the tense atmosphere, taunts directed at his group, and his memories of past

  5
      The Court did not address Phillips’ credibility problems or his lies concerning his non-existent
      service in Vietnam. Presumably these facts are among the “many other allegations” in the
      Complaint that the Court did not recite because it “does not find them to be relevant to the legal
      issues presented by The Post’s motion.” [Doc. 47 at 4 n.2].
                                                     9
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 11 of 17 - Page ID#: 743




  discrimination.” [Doc. 47 at 18]. However, Plaintiff contends that aside from the size of the

  crowd, all of these purported reasons are lies invented to further Phillips’ political agenda by use

  of a false narrative. The Post – like this Court – gave Phillips undeserved credibility by falsely

  portraying him as a “Vietnam veteran.” A determination of credibility is the province of the finder

  of fact based on a fully developed factual record created by discovery.

         By holding Phillips out as a reliable witness, the Post implied that it had a factual basis for

  asserting that Phillips was in fact a reliable witness. This was false. The Post failed to initially

  disclose to its readers the many lies and false narrative urged by Phillips to support his activist

  agenda. Even to this day, the Post continues to cover up for Phillips by referring to his

  “exaggerated account of his Vietnam War record.” Phillips had no “Vietnam War record” as

  alleged in Nicholas’ initial Complaint and made clearer in the proposed First Amended Complaint.

         C.         The Post Did Not Disclose All Available Video

         The Court’s oversight of the Taitano Video also bears on the Court’s determination that all

  facts were disclosed to support a finding that Phillips’ statements were protected opinion. One of

  Nicholas’ primary bases for alleging that all facts were not disclosed by the Post is the fact that

  there were longer videos readily available to the Post showing more of the interaction between

  Nicholas and Phillips and how the January 18 events began. It was misleading for the Post to link

  only to the Taitano Video in an attempt to support Phillips’ false narrative, without disclosing the

  wealth of other available video that proved that Phillips’ narrative was false. Indeed, while the

  Post acknowledged in its articles that multiple videos existed, it linked its readers only to the short

  Taitano Video to support Phillips’ false narrative by hiding the fact that Phillips targeted Nicholas

  from a distance and then confronted him without trying to move away before the students left to

  meet their bus.

         Although the Court did reference the Banyamyan Video briefly, [Doc. 47 at 3], it did not

  otherwise discuss or disclose the content of the longer videos or the fact that the Post referenced

  multiple videos in its articles but only linked to the one, misleading video. Nicholas’ proposed

  First Amended Complaint clearly sets forth more extensive allegations describing how the Post

                                                    10
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 12 of 17 - Page ID#: 744




  impliedly conveyed to its readers that it had undisclosed information, in the form of additional

  videos, that allegedly supported Phillips’ false narrative while misleading its readers by providing

  to them only the short, Taitano Video. [See, e.g., Doc. 49-2 at ¶¶ 258-61, 269, 280-84, 294-99,

  310, 316-18].

  III.    The Court Must Consider the Context of the Defamatory Statements.

          The Court did not properly consider the context of the accusations. Despite the Post’s

  attempt to conflate different elements, a determination of “context” is not the same as going outside

  the “four corners” of the article or turning to “extrinsic evidence.” In Kentucky, as in every other

  jurisdiction, “[i]t is an elementary principle of the law of libel that the defamatory matter

  complained of should be construed as a whole” and that the court “must, therefore, analyze the

  article in its entirety and determine if its gist or sting is defamatory.” McCall v. Courier-Journal

  & Louisville Times Co., 623 S.W.2d 882, 884 (Ky. 1981), cert. denied, 456 U.S. 975 (1982)

  (emphasis added). The Kentucky Supreme Court has made it clear that a court cannot simply look

  to certain words or phrases used in an article to determine if those words or phrases are defamatory

  – instead, the court must examine the article in context to determine if the gist or sting of the article

  is defamatory. See, e.g., Stringer v. Wal-Mart Stores, Inc., 151 S.W.3d 781, 794 n.38 (Ky. 2004),

  overruled on other grounds by Toler v. Sud-Chemie, Inc., 458 S.W.3d 276 (Ky.

  2014) (recognizing established law that “in arriving at the sense in which the defamatory language

  is employed, it is proper to consider the circumstances surrounding its publication and the entire

  language used” and “the defamatory matter complained of should be construed as a whole . . . in

  the light of the conditions and circumstances under which it was published” (citations omitted)).

  The Kentucky Supreme Court’s admonition is directly contrary to what the Post urges and this

  Court held in its Order by relying on a chart that cherry-picked certain words or phrases out of

  context to assess their defamatory potential in a piecemeal fashion without consideration of the

  full context.

          The Restatement (Second) of Torts (the “Restatement”) § 563 cmt. d (1977) addresses

  context, indicating that:

                                                     11
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 13 of 17 - Page ID#: 745



           In determining the meaning of a communication, words . . . are to be construed
           together with their context. Words which standing alone may reasonably be
           understood as defamatory may be so explained or qualified by their context as to make
           such an interpretation unreasonable. So too, words which alone are innocent may in
           their context clearly be capable of a defamatory meaning and may be so understood.
           The context of a defamatory imputation includes all parts of the communication that
           are ordinarily heard or read with it.

  (Emphasis added). The Restatement also makes clear that “context” and “extrinsic circumstances”

  are two different things:

           Both the judge and jury . . . take into account all the circumstances surrounding the
           communication of the matter complained of as defamatory. Thus the context of
           written or spoken words is an important factor in determining the meaning that
           they reasonably might convey to the person who heard or read them. So too, the
           extrinsic circumstances surrounding the publication are important in determining
           the understanding of the recipient of the communication.

  Restatement § 614 cmt. d (emphasis added); accord Clark v. Am. Broad. Companies, Inc., 684

  F.2d 1208, 1213-14 (6th Cir. 1982), cert. denied, 460 U.S. 1040 (1983), disapproved of on other

  grounds by Bichler v. Union Bank & Tr. Co. of Grand Rapids, 745 F.2d 1006 (6th Cir. 1984)

  (reversing where “[t]he district court should also have viewed Plaintiff's appearance in the context

  of the focus on street prostitution” in the program and denied summary judgment where

  juxtaposition of video of plaintiff in the street with a focus on prostitution could be interpreted as

  labeling plaintiff a prostitute); Desai v. Charter Comms., LLC, 381 F. Supp.3d 774 (W.D. Ky.

  2019).

           In Desai, the District Court for the Western District of Kentucky addressed – and rejected

  – the defendant’s “overarching argument [] that the ‘Printer-gate’ reference in [the] presentation

  cannot constitute defamation per se because it requires consideration of extrinsic circumstances.”

  Id. at 783. The court in Desai conducted a detailed analysis of Kentucky law and determined that

  consideration of the context of a defamatory statement does not amount to extrinsic circumstances

  that would determine whether a statement was defamatory per se or per quod:

           In other words, certain types of statements – including false accusations of theft – are
           presumed to have damaged the plaintiffs’ reputations, and thus no proof of injury
           resulting from such statements is required: they are “actionable per se.” . . .

                                                   12
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 14 of 17 - Page ID#: 746



           [Defendant]’s contention that the per se/per quod determination turns on whether
           extrinsic proof is needed to interpret the statement as defamatory is thus misguided; it
           is instead “the proof necessary to demonstrate an injury to reputation” that “varies
           depending upon the characterization of the defamatory language” as defamation per se
           or per quod.
           ...
           Charter cites two Kentucky cases, Sweeney & Co. v. Brown, 249 Ky. 116, 60 S.W.2d
           381 (Ky. 1933), and Towles v. Travelers Ins. Co., 282 Ky. 147, 137 S.W.2d 1110 (Ky.
           1940) (which followed Sweeney), for the proposition that an ambiguous statement
           cannot constitute defamation per se.
           . . . Given the Kentucky Supreme Court’s equally thorough and far more recent
           discussion in Stringer on facts strikingly similar to those at issue here, the Court finds
           Stringer to be the more relevant precedent.
           ...
           Clearly, the words “there was more to it than that” are not, on their face, defamatory.
           Nor was the statement an obvious reference to theft even if placed in context: an
           assistant manager, “when asked whether [the plaintiffs] had been terminated for eating
           candy from the claims area, responded that ‘there was more to it than that’ and that he
           couldn’t talk about it.” Indeed, as in this case, the context . . . likely would not have
           been understood by a non-employee. Yet because another employee testified that she
           interpreted the statement “as an assertion that [the plaintiffs] had stolen items in
           addition to claims candy,” it was sufficient to support a verdict in favor of the plaintiffs.
           [Defendant]’s contention that the jury could not properly consider the context in which
           “Printer-gate” was discussed is therefore unavailing.

  Desai, 381 F. Supp. 3d at 784-86 (citations omitted). Thus, the court held that it was appropriate

  for the jury to make the determination as to “whether the communication in question actually
  conveyed a defamatory message to the reader.” Id. (citation omitted).6
           In this case, the context of the accusations in the online articles includes the photographs,

  graphics, videos and other material on the webpage that includes the defamatory statements. See,

  e.g., Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (“Just as a reader must absorb a printed

  6
      In his proposed First Amended Complaint, Nicholas has included allegations about his specific
      damages in the event his claims are determined to allege defamation per quod. [See Doc. 49-2
      at ¶ 402]. Although the Post objects that these damages are de minimus, when it is considered
      that these damages were caused by injury to the mental and emotional well-being of a 16-year-
      old child, which injuries may worsen with the passage of time, as a result of the Post’s false and
      defamatory accusations about him, it is offensive and insulting to describe his presently suffered
      damages as de minimus.
                                                      13
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 15 of 17 - Page ID#: 747




  statement in the context of the media in which it appears, a computer user necessarily views web

  pages in the context of the links through the which the user accessed those pages.”); Cheney v.

  Daily News, L.P., 654 Fed. Appx. 578, 582 n.1 (3d Cir. 2016) (“Under the standard articulated by

  the Pennsylvania Supreme Court, we must decide how a reasonable person would understand the

  article and its accompanying photograph. In this case, however, we have the benefit of [plaintiff]’s

  specific allegation that he was flooded with messages from his colleagues, family, and friends after

  the story was published. Although these reactions are not conclusive proof that a reasonable person

  would understand the publication to concern [plaintiff], they are nonetheless relevant to our

  determination. And under the motion to dismiss standard, we must accept them as true.”).

          The Court did not consider the context of the accusations because it took phrases and

  analyzed them outside the context of the articles, wholly failing to consider the effects that today’s

  social climate would have on the readers. Given the context presented by the Post that Nicholas

  was wearing a MAGA cap, was attending a pro-life march, and attended a Catholic school, the

  Post’s accusations that Nicholas was blocking, intimidating, and taunting a Native American elder

  constitute defamatory statements that convey the gist that Nicholas was committing racist actions,

  as well as the other gists set forth in Nicholas’ Complaint and First Amended Complaint.

         The Court must consider the context of the defamatory statements to ascertain whether

  they are capable of conveying a defamatory meaning, and the Court did not do so in its Order.

  IV.    The Post’s Arguments Concerning Substantial Truth Are Inapplicable.

         The Post indicates that its motion to dismiss also could have been granted based on its

  affirmative defense of substantial truth, but “the trial court does not determine the truth or falsity

  of an allegedly defamatory publication. That determination is ordinarily reserved for the jury.”

  Better Built Garages, Inc. v. Kentucky New Era, Inc., No. 2007-CA-001432-MR, 2008 WL

  4531037, at *4 (Ky. App. 2008) (summary judgment). Certainly such an inquiry is impermissible

  on a motion to dismiss. The Court in its Order correctly indicated that “the present motion does

  not require the Court to address the elements of truth/falsity. . . .” [Doc. 47 at 7].



                                                    14
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 16 of 17 - Page ID#: 748




         The Post’s contention that it would not be false “to convey the gist that [Nicholas] ‘engaged

  in racist conduct’ when wearing” the MAGA hat demonstrates the entire problem with the Post’s

  reporting and is an attempt to completely twist the additional allegations contained in Nicholas’

  proposed First Amended Complaint. [See Doc. 50 at 25-26]. The fact that certain people view the

  MAGA cap as problematic is part of the context of the articles in which the Post repeatedly

  highlighted that Nicholas was wearing a MAGA cap. If Nicholas had been wearing a Nike cap,

  for example, would the Post have used headlines like “Marcher’s accost by boys in Nike caps

  draws ire” or “‘It was getting ugly’: Native American drummer speaks on the Nike-hat wearing

  teens who surrounded him”? Of course not. The Post intentionally highlighted the fact that

  Nicholas was wearing a MAGA cap in an attempt to stir up racial issues and convey racial

  overtones to its accusations that Philips, a Native American, was “accosted” or “surrounded.” The

  fact that Nicholas was wearing a MAGA cap does not establish that Nicholas was engaged in racist

  misconduct, and it is deplorable that the Post cannot comprehend that.

                                          CONCLUSION
         For the reasons identified herein, Nicholas’ Motion should be granted: the judgment [Doc.

  48] should be set aside; the Order [Doc. 47] should be reversed; and Nicholas should be granted

  leave to amend his Complaint and submit for filing the proposed First Amended Complaint.

         Respectfully submitted this 27th day of September, 2019.

   L. LIN WOOD, P.C.                                     HEMMER         DEFRANK         WESSELS
   /s/ L. Lin Wood                                       PLLC
   L. Lin Wood (pro hac vice)                            /s/ Todd V. McMurtry
   lwood@linwoodlaw.com                                  Todd V. McMurtry
   Nicole Jennings Wade (pro hac vice)                   Kentucky Bar No. 82101
   nwade@linwoodlaw.com                                  tmcmurtry@hemmerlaw.com
   G. Taylor Wilson (pro hac vice)                       Kyle M. Winslow
   twilson@linwoodlaw.com                                Kentucky Bar No. 95343
   Jonathan D. Grunberg (pro hac vice)                   kwinslow@hemmerlaw.com
   jgrunberg@linwoodlaw.com
                                                         250 Grandview Drive, Ste. 500
   1180 W. Peachtree Street, Ste. 2040                   Ft. Mitchell, KY 41017
   Atlanta, GA 30309                                     Tel: 859-344-1188
   Tel: 404-891-1402, Fax: 404-506-9111                  Fax: 859-578-3869

                                                  15
Case: 2:19-cv-00019-WOB-CJS Doc #: 51 Filed: 09/27/19 Page: 17 of 17 - Page ID#: 749



                                  CERTIFICATE OF SERVICE
         I hereby certify that on September 27, 2019, I electronically filed the foregoing document

  with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic

  filing to registered CM/ECF participants.



                                                      /s/ Todd V. McMurtry
                                                      Plaintiff’s Counsel
